Citation Nr: 0308230	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  00-04 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for carcinoma of the skin, 
to include as due to radiation exposure.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service from August 1950 to March 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision from the Huntington, West 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board notes that the RO initially denied entitlement to 
service connection for skin carcinoma in a rating decision 
dated in January 1996.  The RO notified the veteran of that 
determination by inclusion of the issue in the supplemental 
statement of the case issued in January 1996.  The enclosure 
letter advised the veteran that "[a] response from you at 
this time is optional."  In August 1998, the RO again denied 
the claim.  At that time the RO notified the veteran of the 
determination by letter dated in September 1998.  The RO 
issued a statement of the case after the veteran's attorney 
expressed disagreement with that determination.  The RO 
handled the issue on a materiality basis, citing to a prior 
final denial in January 1996.  In March 2000, the attorney 
submitted a timely substantive appeal.  In the substantive 
appeal, the veteran's attorney argued that the January 1996 
notification, included only in a supplemental statement of 
the case and without notice as to appellate rights, was 
inadequate.  The Board agrees.  Therefore, the issue has been 
rephrased as entitlement to service connection for carcinoma 
of the skin and the appeal will be decided on the merits.

In Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993), the 
United States Court of Appeals for Veterans Claims (Court) 
held that when the Board addresses in its decision a question 
that had not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing, and, if not, whether the 
claimant has been prejudiced thereby.  The Board finds the 
veteran is not prejudiced by its recharacterization of the 
issue herein because the merits adjudication of the service 
connection claim affords the veteran more consideration than 
that offered by the RO.  Further, the veteran has been 
clearly advised as to the nature of the evidence required for 
his claim and has offered argument and evidence directly 
pertinent to the service connection question rather than 
based simply on materiality.  Finally, although referencing 
the lack of new and material evidence, the RO, in effect 
concluded that the evidence of record failed to show a causal 
connection between radiation exposure and carcinoma of the 
skin.

The Board also notes that in a letter dated in March 2003, 
subsequent to the certification of this appeal, the veteran's 
attorney informed the RO that she was no longer representing 
the veteran on any claims and that she waived any right to 
claim a fee for retroactive benefits.  The RO forwarded this 
letter to the Board in April 2003.  

An attorney who has represented a veteran on a matter on 
appeal may not withdraw his or her services as a 
representative after the certification of the appeal unless a 
motion alleging good cause for the withdrawal of services is 
filed with and granted by the Board.  See 38 C.F.R. 
§ 20.608(b).  The attorney has not filed such a motion.  
Accordingly, the Board will continue to recognize her as the 
veteran's representative in this appeal.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran participated in Operation UPSHOT-KNOTHOLE, an 
atmospheric nuclear test. 

3.  The veteran was exposed to no more than 4.400 rem of 
ionizing radiation in service.

4.  Carcinoma of the skin, which was first manifested many 
years after service, was not caused by in-service exposure to 
ionizing radiation; nor is it otherwise related to active 
service.


CONCLUSION OF LAW

Carcinoma of the skin was not incurred in or aggravated by 
active service; nor may it be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In additions, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that in a statement of the case and in 
supplements thereto, the veteran has been advised of the 
requirements for the benefit sought on appeal, the evidence 
considered by the RO, and the reasons for its determination.  
Specifically, the veteran has been informed of the need to 
submit evidence demonstrating that his skin cancer is due to 
in-service radiation exposure or that such is otherwise 
related to his active service.  In the RO's December 2001 
letter, the veteran was advised of the information needed 
from him to enable the RO to obtain evidence in support of 
his claim, the assistance that VA would provide in obtaining 
evidence on his behalf, and the evidence that he should 
submit if he did not desire VA's assistance in obtaining such 
evidence.  The RO then notified the veteran of the time limit 
in which to submit such evidence and further provided him 
with contact information in the event he had any questions 
relevant to his appeal.  A copy of that letter was also sent 
to the veteran's attorney.  The December 2002 supplemental 
statement of the case advised the veteran of all of the 
evidence considered and of the reasons and bases for the 
continued denial.  Therefore, the Board is satisfied that the 
RO has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant to the duty to assist, the claims files contain the 
veteran's service medical records and records relevant to 
post-service treatment of skin problems.  The record also 
reflects that development required under the provisions of 
38 C.F.R. § 3.311, to include radiation dose development and 
development to obtain a medical opinion addressing the 
etiology of the veteran's skin cancer, has been accomplished.  
Neither the veteran nor his attorney has identified any other 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war and a malignant tumor becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in or aggravated by such service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Carcinoma of the skin is not among the diseases subject to 
presumptive service connection on the basis of a veteran's 
participation in a radiation risk activity.  38 U.S.C.A. § 
1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2002).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 
38 C.F.R. § 3.309, and it is contended the disease is a 
result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When dose 
estimates provided are reported as a range of doses to which 
a veteran may have been exposed, exposure at the highest 
level of the dose range reported will be presumed.  
38 C.F.R. § 3.311(a)(2).  The provisions of 38 C.F.R. § 3.311 
do not give rise to a presumption of service connection, but 
rather establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  

When it has been determined that a veteran has been exposed 
to ionizing radiation as a result of participation in 
atmospheric nuclear testing, and he subsequently develops a 
potentially radiogenic disease, the claim will be referred to 
the Under Secretary for Benefits (USB) for further 
consideration.  The USB is to consider the claim with 
reference to specified factors and may request an advisory 
medical opinion from the Under Secretary for Health; if, 
after this consideration, the USB determines that there is no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the USB shall so inform 
the RO in writing, setting forth the rationale for this 
conclusion.  38 C.F.R. § 3.311.

The list of radiogenic diseases found under 38 C.F.R. § 
3.311(b)(2) includes skin cancer, which must become manifest 
five years or more after exposure.  See 
38 C.F.R. § 3.311(b)(5).

Service connection may also be granted for disease which is 
initially diagnosed after discharge from military service, 
when all of the evidence establishes that such disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Davis v. 
Brown, 10 Vet. App. 209 (1997) (citing Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996) aff'd sub nom., Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997)).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Factual Background

Service medical records are negative for any finding or 
diagnosis of skin cancer.

The veteran has reported his participation in operation 
UPSHOT KNOTHOLE during service.  He indicated he was 
stationed with the Guided Missile Battalion, Battery A in 
1953 and was exposed to ionizing radiation during atmospheric 
testing.  

A July 1993 dermatopathology report shows diagnoses of basal 
cell carcinoma.  Also noted were that the epidermis displayed 
mild hyperkeratosis and parakeratosis, stated to be possibly 
compatible with a chronic eczematous eruption.

A December 1994 laboratory report shows diagnosis of benign 
and actinic keratosis.

In August 1995, the Defense Nuclear Agency (DNA) confirmed 
the veteran's presence at Operation UPSHOT-KNOTHOLE, a U.S. 
atmospheric nuclear test series conducted at the Nevada Test 
Site during 1953.  The DNA indicated that the veteran had 
been assigned to "A" Battery, 36th Anti-Aircraft Artillery 
Gun Battalion at Fort George G. Meade, Maryland, but that 
there was no record of radiation exposure specific to the 
veteran.  The DNA stated that a scientific dose 
reconstruction indicates that the veteran would have received 
a probable dose of 2.200 rem gamma, with an upper bound dose 
of 4.400 rem gamma.  The DNA also stated that due to the 
distance of the veteran's unit from ground zero, he had 
virtually no potential for exposure to neutron radiation.  
Also noted was that the veteran's internal exposure potential 
was less than 0.150 rem (fifty year) committed does 
equivalent to the bone.  

Finally, the DNA stated that internally deposited 
radioisotopes in the body at levels associated with those 
experienced at atmospheric nuclear testing would present 
minimal dose to the skin and that there was no evidence to 
suggest that skin cancer was associated with radiation doses 
(external or internal) at the levels received by participants 
in atmospheric nuclear testing.  Studies of medical 
treatments involving high, large-area skin disease were 
stated to have implied a qualitative relationship between 
skin exposure on the order of 1000 rem and statistical 
increase in skin cancer, but that these dose levels were at 
least two orders of magnitude above those received by almost 
all nuclear test participants.  Also noted was that the 
National Counsel on Radiation Protection and Measurements had 
found the skin cancer risk to be extremely small from high, 
large-area skin disease as well as from high-intensity 
localized exposure (as from hot particle contamination) to 
small areas of the skin.  The recommendations on limiting 
such exposure were based on preventing acute deep ulceration 
of the skin that follows erythema (reddening) without months 
of severe exposure.  It was stated that the occurrence of 
erythema was very rare among nuclear test participants and 
that deep ulceration as a sequelae were not reported.  Thus, 
the conclusion was that an elevated incidence of skin cancer 
was not indicated as a consequence of radiation exposure to 
nuclear test participants.  

In December 1995, VA's Assistant Chief Medical Director for 
Public Health and Environmental Hazards reviewed the 
veteran's history, to include reconstructed dose estimates as 
stated by the DNA.  That physician then noted that the CIRRPC 
Science Panel Report did not provide screening doses for skin 
cancer and that skin cancer had usually been attributed to 
ionizing radiation at high doses of several hundred rads.  
Also noted was that excess numbers of basal cell skin cancers 
had been reported in margins of irradiated areas that 
received estimated doses of 9 to 12 rads.  The conclusion was 
that it was unlikely that the veteran's skin cancer could be 
attributed to exposure to ionizing radiation in service.  
Later in December 1995, the Directory of Compensation and 
Pension Service stated that he agreed with this opinion.  
Based upon this opinion and a review of the other evidence of 
record, he concluded that there was no reasonable possibility 
that the veteran's skin disability was the result of such 
exposure.

In a statement dated in April 1997, R. English, M.D., stated 
that the veteran had atomic bomb exposure in service and that 
he had marked aging of the skin with purpura, as well as 
severe skin cancers.

In a letter dated in April 2001, the Defense Threat Reduction 
Agency stated that there is no record of dosimetry data 
pertinent to the veteran but that scientific dose 
reconstructions show a probable dose of .54 rem gamma, 
rounded to .6 rem, with an upper bound dose of 1.1 rem gamma.  
Also noted was that there was virtually no potential for 
exposure to neutron radiation.  In June 2001, the Defense 
Threat Reduction Agency advised VA that there is no record of 
dosimetry data pertinent to the veteran but that scientific 
dose reconstructions show a probable dose of .54 rem gamma, 
rounded to .6 rem, with an upper bound dose of 1.1 rem gamma, 
and a skin dose to the forearm of 1.2 rem.  Also noted was 
that there was virtually no potential for exposure to neutron 
radiation.  

In April 2002, the Directory of the Compensation and Pension 
Service cited to the above and noted that the does estimate 
was less than that considered in the medical opinion provided 
in December 1995.  As such, the Director found that the 
previous opinion was not overcome but instead remained valid.  

Analysis

The veteran has not contended that he was found to have any 
skin disorder in service, nor has he specifically contended 
that he developed skin cancer in service.  There is, in fact, 
no medical evidence of record suggesting the presence of skin 
cancer until decades following the veteran's discharge from 
service.  

The veteran contends that service connection is warranted for 
this disability on a radiation basis.  Although skin cancer 
is not a disease subject to presumptive service connection 
under 38 C.F.R. § 3.309(d), it is a potentially "radiogenic 
disease" under 38 C.F.R. § 3.311.  The record reflects that 
the development required under that regulation has been 
completed.

The Board acknowledges that the veteran's private physician, 
Dr. English, noted in his April 1997 statement the veteran's 
history of radiation exposure in service; however, Dr. 
English did not address whether the veteran's skin cancer was 
related to such exposure.  

The December 1995 opinion of VA's Assistant Chief Medical 
Director for Public Health and Environmental Hazards is based 
on consideration of scientific studies and the official dose 
estimate information, as well as consideration of the 
veteran's particular history.  The conclusion was that, even 
conceding the uppermost exposure level of 4.400 rems, it was 
unlikely that the veteran's skin cancer was caused by in-
service radiation exposure.  She properly supported this 
conclusion by noting that skin cancer has usually been 
attributed to ionizing radiation at high doses (several 
hundred rads) and has also been reported in irradiated areas 
receiving estimated doses of 9-12 rads.  Although she did not 
provide another opinion based upon the receipt of additional 
radiation dose information for the veteran, such an opinion 
was not indicated since the additional radiation dose 
information indicates that the veteran's dose would have been 
less than the dose considered in the December 1995 opinion.  

Although the veteran apparently believes that his carcinoma 
of the skin is due to his exposure to ionizing radiation, lay 
persons such as the veteran are not competent to provide 
opinions concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  T

The Board has considered the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for carcinoma of the skin, 
to include as due to radiation exposure, is denied.



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

